Case: 14-30258         Document: 00512765079      Page: 1    Date Filed: 09/11/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                     No. 14-30258
                                   Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 11, 2014
KELVIN WELLS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff – Appellant
v.

DAVID DIVINCENTI; GARDERE INVESTMENTS, INCORPORATED,

                                                 Defendants – Appellees




                      Appeal from the United States District Court
                          for the Middle District of Louisiana
                                USDC No. 3:12-CV-731


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       The district court remanded Plaintiff-Appellant Kelvin Wells’ case to the
state court from which it was removed. Because Mr. Wells has failed to present
a non-frivolous issue regarding the district court’s remand, we DISMISS his
appeal as frivolous. 1




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   See 5TH CIR. R. 42.2.
    Case: 14-30258    Document: 00512765079     Page: 2   Date Filed: 09/11/2014



                                 No. 14-30258
      Wells is WARNED that any future frivolous pleadings filed by him in
this court or in any court subject to the jurisdiction of this court will subject
him to sanctions. Wells should review any pending matters to ensure that they
are not frivolous.
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING
ISSUED.




                                       2